UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1055



KYM HENLEY,

                                              Plaintiff - Appellant,

          versus


MICHAEL CHERTOFF, Secretary, US Department of
Homeland Security,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:06-cv-00299-WDQ)


Submitted:    January 30, 2008         Decided:     February 12, 2008


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard H. Semsker, Shannon M. Salb, Bethesda, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Ariana
Wright Arnold, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kym Henley appeals the district court’s order granting

Defendant’s    motion     for    summary    judgment      and    dismissing   her

employment discrimination action, filed pursuant to Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e -

2000e-17    (2000),     for     failure    to   exhaust    her    administrative

remedies.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.   Henley v. Chertoff, No. 1:06-cv-00299-WDQ (D. Md.

Dec. 19, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      - 2 -